Citation Nr: 1638253	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active due from February 1989 to July 1997, with additional dates of service in the National Guard between 1985 and 1997, to include a period of active duty for training from April 1986 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran testified before the Board sitting at the RO.  A transcript of the hearing is associated with the electronic claims file.  The Veterans Law Judge who presided over the hearing is currently unavailable to participate in a decision on the case.  A July 2016 letter advised the Veteran of his right to another hearing before an available Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 369 (2011).  He was notified that if he did not respond within the applicable timeframe, it would be assumed that he did not want another hearing.  The Veteran did not respond within 30 days from the date of notice.  The Board shall proceed accordingly.

In March 2015, the Board remanded the claim for development; the appeal has been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current back disability was caused by or is aggravated by right and left knee disabilities.  In March 2015, the Board remanded claims for service connection for right and left knee disabilities, along with the claim for service connection for a back disability as inextricably intertwined with the knee claims.
In November 2015, the AOJ granted service connection for right and left knee disabilities.  An examination request in the claims file indicates an examination of the Veteran's back was requested in February 2016 to be performed by a VA contractor.  An opinion was to be sought regarding whether the Veteran's back condition is at least as likely as not proximately due to or the result of the now service-connected knee disabilities.

There is no indication in the claims file that the Veteran was notified of the time or place to report for the examination.  Instead, the file contains a copy of the February 9, 2016 request from the AOJ to the contractor asking that an examination be scheduled for the Veteran, and then correspondence from the contractor indicating that the Veteran did not report for a February 20, 2016 appointment.  In April 2016, the AOJ denied the claim in a supplemental statement of the case explaining it had received notice from the VA contractor that the Veteran did not appear at his scheduled examination.  Given that the examination was scheduled 11 days after it was first requested and there is no documentation in the file that the Veteran was notified of the examination, the Board finds that to satisfy the duties to notify and assist the Veteran, the claim must be remanded to schedule an examination and provide the Veteran proper notice of that examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current back disabilities.  The claims file must be provided to the examiner for review. Any clinically indicated testing and/or consultations must be performed.  Following a review of the record, and physical examination of the Veteran, the examiner is requested to address the following:

 a. Provide a current diagnosis for any back disabilities present.

 b. For each diagnosis provided, opine as to whether it is at least as likely as not (probability of at least 50 percent) that any such disability is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected right and left knee disabilities.  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.  If aggravation is found, the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner is asked to provide a rationale for the opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2. Notify the Veteran of the time and place to report for any scheduled examination.  If the Veteran fails to report, copies of notification of the examination must be made part of the claims file, along with indication that the Veteran did not appear.

 3. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




